Citation Nr: 1101524	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for lumbar back strain. 

2.  Entitlement to service connection for a disability of the 
left hip.

3.  Entitlement to service connection for neurological symptoms, 
including sciatica, of the left lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1982 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In his 
May 2007 substantive appeal (VA Form 9), the Veteran limited his 
appeal to the issues of service connection for lumbosacral 
strain, a left hip condition, and service connection for 
sciatica, also claimed as left leg numbness.  38 C.F.R. 
§§ 20.200, 20.202.  The Board notes that the January 2006 RO 
decision granted service connection for lumbosacral strain and 
assigned a 10 percent rating.  Since the Veteran expressed 
disagreement with the RO's adjudication of the issue, the Board 
will treat the statement in the substantive appeal as appealing 
an increased initial rating for lumbosacral strain.  

Additionally, the Board is aware that the Veteran submitted 
numerous statements following the RO last adjudication in the 
Statement of the Case (SOC).  Normally, the Board would have to 
obtain an express waiver of RO review of this evidence from the 
veteran before being able to proceed with adjudication.  See 
generally Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed Cir. 2003).  However, the statements 
submitted following the SOC are duplicative of statements 
previously record.  Since this additional evidence is duplicative 
of evidence that was already of record and considered by the AOJ, 
no prejudice to the Veteran will result from the Board's 
consideration of this evidence in the first instance. 


FINDINGS OF FACT

1.  The Veteran's back strain is manifested by intermittent pain 
and has not been shown to result in a limitation of motion of the 
thoracolumbar spine, abnormal gait, or neurological disorders.  

2.  The competent medical evidence does not show that the Veteran 
has a present disability relating to his complaints of left hip 
pain.

3.  The competent medical evidence does not show that the Veteran 
has any neurological disorder in his left lower extremity. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for back strain are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 5237 
(2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for service connection for a left hip disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2010).

3.  The criteria for service connection for neurological 
symptoms, including sciatica, of the left lower extremity are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a September 2005 letter, 
prior to the date of the issuance of the appealed January 2006 
rating decision.  The Veteran did not receive notice concerning 
how a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since the issues in this case (entitlement to service 
connection and assignment of a higher initial rating) are 
downstream issues from that of service connection (for which a 
notice letter was duly sent in September 2005), another notice 
letter is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the United States Court of Appeals for Veterans 
Claims (Court) has also determined that the statutory scheme does 
not require another notice letter in a case, such as this, where 
the Veteran was furnished proper notice with regard to the claim 
of service connection itself.  See Dingess, supra.  As such, the 
Board finds that the RO fulfilled its duty to notify.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in August 
2005 that was fully adequate for the purposes of adjudication.  
The VA examination report reflects a review of the claims file, 
interview of the Veteran, physical examination, and medical 
conclusions by an appropriately qualified healthcare provider.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the Veteran asserts, through his 
representative, that a reexamination is warranted.  The RO 
attempted to honor the Veteran's request.  The RO sent letters in 
January 2010 and April 2010 providing the information necessary 
to schedule a reexamination for persons living abroad.  The April 
2010 letter also clearly informed the Veteran that if he does not 
take action to attend or submit an examination report, VA will 
proceed to adjudicate his claims without an updated examination 
report.  The Veteran did not respond.  The Board observes VA's 
duty to assist is just what it states, a duty to assist, not a 
duty to prove a claim with the Veteran only in a passive role.  
If a Veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 406 (1991).  The Board finds such an instance is 
present.  The failure to obtain an updated VA examination report 
is due to the Veteran's lack of participation.  As a result, the 
Board finds that the RO fulfilled its duty to assist without 
obtaining an updated VA examination report. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II. Disability rating in excess of 10 percent for lumbar strain

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for consideration 
is the propriety of the initial disability rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Veteran is presently in receipt of a 10 percent initial 
rating for lumbar strain pursuant to Diagnostic Code (DC) 5237.  
38 C.F.R. § 4.71a, DC 5237.  Lumbar strain is rated under the 
general formula for rating diseases and injuries of the spine 
(General Rating Formula).  Id.

Under the General Rating Formula, the following ratings will 
apply.  A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent or 
more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic criteria.  
Note 1, associated objective neurological abnormalities are to be 
rated separately under an appropriate diagnostic code.  Note 2, 
for purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is to 140 degrees.  Note 3, in exceptional 
cases, an examiner may state that, because of age, body habitus, 
neurological disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal range 
of motion stated in the regulation.  Note 4, each range of motion 
should be rounded to the nearest 5 degrees.  See id. 

The Board must consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate evaluation 
for a disability using the limitation of motion diagnostic codes.  
38 C.F.R. §§  4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The U.S. Court of Appeals for Veterans' Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a Veteran.  In accordance, 
the Veteran's reports of pain have been considered in conjunction 
with the Board's review of the limitation of motion diagnostic 
codes.

Service treatment records show that the Veteran sought medical 
attention for low back pain following parachute training and 
physical training exercises.  The Veteran's separation 
examination, dated June 2005, showed that he was noted to have 
back pain.  He reported the pain beginning 15 years ago.  It 
resulted in several episodes of incapacitation and presently has 
a weekly recurrence.  

The Veteran underwent an August 2005 VA examination.  He related 
having back pain following multiple parachute landings.  
Presently, he experienced daily discomfort in his lower lumbar 
region.  However, the Veteran did not affirm missing work or 
incapacitating episodes.  He also did not have any associated 
neurological disorders.  Clinical examination showed the 
following ranges of motion: 0-90 degrees forward flexion, 0-30 
degrees extension, 0-30 degrees left and right lateral flexion, 
0-30 degrees left and right lateral rotation.  The examiner noted 
a mild amount of pain experienced in flexion and extension.  
Examination of the lower extremities, including deep tendon 
reflexes, motor strength, and sensory testing, returned normal.  
The examiner diagnosed lumbosacral strain.  

There is no additional medical evidence following the August 2005 
VA examination.  The Veteran submitted numerous statements from 
2006 through 2010 reflecting that he continues to experience 
chronic low back pain from parachute training and other in-
service physical activity.  

The Veteran asserts that a rating in excess of 10 percent is 
warranted for his service connected lumbar strain disability.  
For lumbar strain, the next highest rating (20 percent) 
contemplates the following symptoms: forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.  The record does 
not show the Veteran having the requisite limitation of motion, 
abnormal gait or spinal contour contemplated by the 20 percent 
rating criteria.  See id.  Although the Veteran's lumbar strain 
is no doubt painful, the record does not present a basis to award 
a schedular rating in excess of 10 percent at this time.  See id.  
The claim is denied.   

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected lumbar strain.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
employment status beyond that interference contemplated by the 
assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

III. Service connection for a left hip disability and 
neurological symptoms, including sciatica, of the left lower 
extremity. 

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

First, the Board will review the pertinent service treatment 
records.  In July 1985, the Veteran reported a numbness sensation 
in his lower right extremity.  The examiner noted a four inch by 
six inch bruise on his left thigh with tenderness to palpation.  
He recommended follow up treatment on an as needed basis.  
Treatment notes from October and November 1988 show treatment for 
low back pain that radiated into the lower extremities.  The 
November 1988 note specifically states that no sensory or motor 
loss was present upon examination.   The Veteran was given over 
the counter pain relief medication.  

Over ten years later, in March 1999, the Veteran sought treatment 
for left hip pain.  He affirmed having some limitation of 
movement, but no numbness.  Clinical examination showed a 
diminished ability to raise the left leg to 30 degrees.  He could 
not perform a full extension of the left knee.  The examiner 
diagnosed left sciatic nerve injury.   In January 2005, the 
Veteran injured his lower back and sought emergency room 
treatment.  Neurological examination showed sensitivity to light 
touch grossly intact and full strength reflexes.  The examiner 
directed the Veteran to return if he notices a change in 
sensation or motor ability.  At the June 2005 separation 
examination, clinical examination did not reveal any neurological 
abnormalities.  However, the Veteran reported numbness in his 
lower extremities associated with low back pain episodes.  

Shortly following separation, the Veteran underwent an August 
2005 VA general medical examination.  For his left hip 
disability, he did not report a single injury.  Presently, he 
experienced intermittent left hip pain occurring once every four 
months for a short time.  Clinical examination was grossly 
unremarkable.  Range of motion for the left hip was as follows: 
flexion 0-125 degrees, extension 0-30 degrees, abduction 0-45 
degrees, external rotation 0-60 degrees, and internal rotation 0-
40 degrees.  No significant pain was observed.  The examiner also 
found no pain upon palpation to the great trochanteric.  He 
concluded that examination of the left hip was normal.  

For the Veteran's neuropathy symptoms, the examiner noted that 
the Veteran did not complain of radiating back pain or loss of 
bowel control.   Examination of the lower extremities, including 
deep tendon reflexes, motor strength, and sensory testing, 
returned normal.  The examiner did not make a diagnosis regarding 
any neurological problems with the Veteran's left lower 
extremity.

Following the August 2005 VA examination, the Veteran submitted 
several lay statements indicating that he continued to experience 
numbness in his left lower extremity.  He also expressed concern 
that insufficient consideration was given to his injury from a 
parachute jump in the mid 1980s.  The Veteran reported that the 
injury resulted in a bruise of the entire left thigh and caused 
recurrent problems.   

Turning to the merits of the claims, the Veteran contends that 
service connection is warranted for his left hip pain and 
neurological symptoms of the left lower extremity.  He has 
provided lay statements that he presently experiences left hip 
pain and neurological symptoms of the left lower extremity.  At 
the outset, the Board observes that the Veteran is competent to 
attest to factual matters of which he has first-hand knowledge, 
such as pain or observable deformities.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran 
has not been shown to have the experience, education, or 
training, to report on the diagnosis relating to pain or 
deformity based on scientific principles.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Davidson v. Shinseki, 581 Vet. App. 
1313 (Fed. Cir. 2009).  The Board considers the Veteran's 
statements regarding his left hip pain and lower left extremity 
numbness as competent lay evidence.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Nonetheless, the Veteran is not competent to 
report medical diagnoses for his complaints of pain and his 
assertions of any such diagnosis are entitled to no weight.  See 
Washington, supra.  

In contrast, competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or opinions.  
38 C.F.R. § 3.159(a)(1); See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  In this instance, the only competent medical 
evidence regarding the Veteran's claimed disorders is the August 
2005 VA examination report as it was authored by a physician.  
The VA examiner determined after reviewing the claims file and 
conducting an interview and clinical examination, that the 
Veteran did not have a current disability related to his left hip 
or present neurological dysfunction in his left lower extremity.  
In sum, the only available competent medical evidence indicates 
that the Veteran does not have a current disability related to 
his complaints of left hip or left lower extremity symptoms.  

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  Pain, without 
underlying pathology, does not constitute a disability for 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The competent medical evidence does not show the Veteran having 
the disabilities for which he seeks service connection.  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a current disability pertaining to the left hip or 
left lower extremities, service connection for these claims is 
denied.  38 C.F.R. § 3.303; See id.


ORDER

An initial rating in excess of 10 percent for lumbar strain is 
denied.

Service connection for a left hip disability is denied.

Service connection for neurological symptoms, including sciatica, 
of the left lower extremity is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


